Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 1 of 18




           niteb ^tates^ ISisftrirt Court
                                         FOR THE
                   NORTHERN DISTRICT OF CALIFORNIA

                       VENUE: SAN FRANCISCO



                          UNITED STATES OF AMERICA.




                      VALERY KOSMACHOV,
                        SERGEY VETROV,
                         ADIMIR OU. and
                   EASTLINE TECHNOLOGIES OU.


                                           CM
                                   DEFENDANT(S).


           ^i^P4cre^HD\CTmEHj
     Count 1: 50 U.S.C. § 1705- Conspiracy to Violate the International
     Emergency Economic Powers Act. Counts 2-13: 50 U.S.C. §§ 1705
      -Violations of the lEEPA. Counts 14-32; 18 U.S.C. §§554 and 2-
      Smuggling Goods from the United States. Count 35: 18 U.S.C. §§
      1956(a)(2)(A) and (h) - Conspiracy to Commit international Money
          Laundering. Counts 36-52: 18 U.S.C. §§ 1956(a)(2)(A)-
                              International iVloneyLaundering.




           A true bill.



                                                               Foreman


           Filed Inopen court this         •        day of


                                                         KftBBK h. SOU
               I   W      W    V rotxmnrr\r* ciTi

                   UNITED STATES.                   rE JUDGE
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 2 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 3 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 4 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 5 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 6 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 7 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 8 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 9 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 10 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 11 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 12 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 13 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 14 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 15 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 16 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 17 of 18
Case 3:17-cr-00508-WHO Document 8 Filed 03/20/19 Page 18 of 18
